Title: From James Madison to Richard Cutts, 23 June 1811
From: Madison, James
To: Cutts, Richard


Dear Sir
W. June 23. 1811
I congratulate you & Mrs. Cutts on the event which has relieved your anxieties; the more so as it gratifies your joint desire of introducing a female series into your Nursery. We learn that our brother John landed on the Eastern shore South of the boundary between Va. & Maryland, & that he has been detained by sickness from which however he was recovering, with the expectation of setting out hither about this date. Our patience is Still exercised by the delay of the Essex, and also of Foster. You will have noticed the paragraphs saying that the dispatches from France arrived in England too late for the Essex. We shall probably therefore be kept in suspence as to that quarter till the arrival of the Jno. Adams, of which nothing more is known than that she arrived at L’Orient about the middle of april. What Foster will have in his pocket can not even be conjectured. The only favorable circumstance is a report taken from private letters which you have doubtless seen in print, that his mission has been decided on by the P. Regent, in spite of the repugnance of his Cabinet. Adieu with best wishes for yourself & Mrs. Cutts &c &c &c.
James Madison
